NOT FOR PUBLICATION IN WEST'S HAWAI I REPORTS AND PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            12-MAY-2022
                                            08:03 AM
                                            Dkt. 30 OGMD
                         NO. CAAP-XX-XXXXXXX


               IN THE INTERMEDIATE COURT OF APPEALS

                       OF THE STATE OF HAWAI I


                     VH, Plaintiff-Appellant, v.
                       PB, Defendant-Appellee.


         APPEAL FROM THE FAMILY COURT OF THE THIRD CIRCUIT
                        (FC-D NO. 14-1-003K)


              ORDER GRANTING MOTION TO DISMISS APPEAL
  (By:   Hiraoka, Presiding Judge, Wadsworth and Nakasone, JJ.)
           Upon consideration of Plaintiff-Appellant VH's
April 29, 2022 Motion to Dismiss Appeal, the papers in support,
the record, and there being no opposition, it appears that (1) VH
seeks to dismiss this docketed appeal; and (2) the requested
relief is authorized by Hawai i Rules of Appellate Procedure
Rule 42(b).
           Therefore, IT IS HEREBY ORDERED that the motion is
granted and the appeal is dismissed.
           DATED:   Honolulu, Hawai i, May 12, 2022.

                                    /s/ Keith K. Hiraoka
                                    Presiding Judge

                                    /s/ Clyde J. Wadsworth
                                    Associate Judge

                                    /s/ Karen T. Nakasone
                                    Associate Judge